Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Edwin Flores on 03/07/2022.

The application has been amended as follows: 
Amend claim 1 as shown in the following mark-up:
1. A microorganism for producing a mycosporine-like amino acid, wherein an activity of 3-dehydroquinate dehydratase is inactivated as compared to a corresponding non-modified microorganism and wherein the microorganism comprises a heterologous mycosporine-like amino acid biosynthesis gene comprising a 2-demethyl 4-deoxygadusol synthase gene from a Cyanobacterium. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As discussed in the prior Office Action dated 11/15/2021, Pope et al. in reference to Scheme 2, propose that shinorine in Anabaena variabilis utilizes 3-dehydroquinate (3-DHQ) from the shikimate pathway in producing mycosporine-like amino acid via “2 steps” that converts 3-DHQ to demethyl 4-deoxygadusol in the 4-deoxygadusol (4-DG) biosynthetic pathway.  However, Pope et al. provide no suggestion regarding how 3-DHQ is converted to demethyl 4-deoxygadusol.  As such, in reconsideration of the record as a whole, the prior art of record does not provide adequate motivation to heterologous express 2-demethyl 4-dexoygadulol synthase in a microorganism having inactivated 3-dehydroquinate et al. seem to suggest some unknown activity that may be present only in A variabilis and other cyanobacteria is responsible for conversion of 3-DHQ to demethyl 4-deoxygadusol via the indicated “two steps.”
The specification, para. [0091], states “Ava-A, the first gene for the biosynthesis of MAAs in microalgae, shares and uses, as substrates, DHQ (3-dehydroquinate) in the shikimate pathway and SH-7P (sedoheptulose 7-phosphate) in the pentose phosphate pathway.”  The examiner is unable to identify any other art stating that this is true wherein Ava-A is 2-demethyl 4-deoxygadusol synthase.  However, Table 3 of the specification shows a strong effect in increasing shinorine production when aroD gene (encoding 3-DHQ dehydratase) is deleted which is suggestive, but not definitive, that the statement in para. [0091] is true.  Regardless, at this time it is the examiner’s judgement that there is insufficient motivation in the prior art to express a heterologous 2-dementhyl 4-deoxygadusol synthase gene in a microorganism having deletion of aroD gene.  
It is noted that at least Balskus et al. (Science 329 (2010): 1653-56) evidence that mycosporine-like amino acids and NRPS-like enzyme are terms of art with a well-understood meaning at the time of filing.  As such, these terms are not considered to be indefinite in view of the guidance of MPEP 2173.05(b)(III).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652